DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson et al. (US PGPUB US 2018/0157516 A1) in view of Vedurumudi (US PGPUB US 2019/0034313 A1).

Regarding claim 1, Kristiansson teaches the invention substantially as claimed including a computer-implemented method for deploying containers in a decentralized network computing environment (¶ [0031] Each one of the servers 4a-e can execute software containers when required; ¶ [0035] A deployment tool 7 is used when new software containers are to be deployed. The deployment tool 7 communicates with the container allocator 1 for the deployment; ¶ [0036] The set of servers 8 is organized in a decentralized peer-to-peer network), comprising: 
receiving, by the one or more processors, a request from a consumer node to provide services for deployment of a container workload (¶ [0067]: In a receive request step 
selecting, by the one or more processors, at least a first computing device from the plurality of computing devices registered to serve (¶ [0061] The SetMap API can be used by the allocation agents to store registration data for a software container… When an edge node connects to a super node, the super node will store IP number and UDP port of the super node as a value in a SetMap, where the self-generated SHA-1 id of the edge node is used as a key. This makes it possible for an edge node to send messages to any other edge node in the network, by allow the super nodes to use the information stored in the SetMap to set up tunnels between different super nodes; ¶ [0090]: an address of the server is stored in association with the lookup key in a distributed peer-to-peer repository. This allows the server to be located based on the lookup key.) as the worker node for deployment of the container workload (¶ [0044]: ¶ [0069]: In a perform lookup step 44, a lookup is performed in a distributed peer-to-peer repository using the lookup key. This gives a result set of active software containers. The set can contain zero, one or more active software containers; ¶ [0077]: In a connect step 47, the container allocator connects to the selected software container to allocate the selected software container to the client. For example, the container allocator can connect to an allocation agent having been injected in the software container.); and
deploying, by the one or more processors, the container workload on at least the first computing device (¶ [0044]: Using the structure provided here, all needed resources can be allocated on demand, for example by starting all needed containers when the first user join the room; ¶ [0046]: As a container is created on demand when needed; ¶ [0052]: Each software container can be active and not allocated, active and allocated or not running. Each software 

While Kristiansson teaches registering server nodes, a blueprint which describes resource constraints of a container, and implicitly discusses the use of the resources in the blueprint when servicing client requests (See at least ¶ [0039], ¶ [0061], and ¶ [0081]). Kristiansson does not expressly teach obtaining, by the one or more processors, unidirectional control over a portion of a predetermined amount of computing resources reserved by at least the first computing device for utilization as a worker node for a predetermined period of time in which the predetermined amount of computing resources are reserved.

	However, Vedurumudi teaches obtaining, by the one or more processors, unidirectional control over a portion of a predetermined amount of computing resources reserved by at least the first computing device for utilization as a worker node for a predetermined period of time in which the predetermined amount of computing resources are reserved (Abstract: containers are created on a hardware host. Each of the containers isolate mutually exclusive subsets of hardware resources of the hardware host based on namespaces. A client and a plurality of servers are created in the containers. Only one of the client or the servers reside in each of the containers. The client and the servers are designated to communicate with the application. The load test is performed on the application while each of the client and the use the subset of the hardware resources isolated by a respective namespace. The containers, the client and the servers are removed from the hardware host after the load test has completed. Containers with associated client and servers are created and removed each time a load test is performed; [0076]: a start time 642 of the load test, an end time 643 of the load test).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vedurumudi with the teachings of Kristiansson to further allow containers to run on computing devices with exclusive access to a set of resources for processing. The modification would have been motivated by the desire of having containers utilize resources uninterrupted during a load test/time period. 

Regarding claim 4, Kristiansson teaches generating, by the one or more processors, a replica of the container workload deployed on at least the first computing device, and deploying, by the one or more processors, the replica of the container workload on at least a second computing device included in the plurality of computing devices (¶ [0080] In an optional start fallback SW container step 43, a fallback software container is started in a server of the set of servers. Optionally, several fallback software containers can be started in one or more of the servers).

In addition, Vedurumudi teaches further comprising: 
receiving, by the one or more processors, a request from at least the first computing device to relinquish unidirectional control over the predetermined amount of computing resources reserved by the computing device, and terminating, by the one or more processors, unidirectional control over the portion of the predetermined amount of computing resources reserved by at least the first computing device (Abstract: The containers, the client and the servers are removed from the hardware host after the load test has completed. Containers with associated client and servers are created and removed each time a load test is performed).
 
Regarding claim 5, Kristiansson teaches further comprising: selecting, by the one or more processors, a second computing device from the plurality of computing devices to serve as a standby worker node, identifying, by the one or more processors, a failure of a container deployed on at least the first computing device, and deploying, by the one or more processors, the container on the second computing device (¶ [0080] In an optional start fallback SW container step 43, a fallback software container is started in a server of the set of servers. Optionally, several fallback software containers can be started in one or more of the servers; ¶ [0082] In the optional conditional max nbr step 41, it is determined whether a maximum number of attempts of connecting have been performed. If this is the case, the method proceeds to the connect to fallback SW container step 49. Otherwise, the method returns to the select SW container step 46 to select a new SW container to attempt to connect to. In other words, a software container is determined to fail to be allocated to the client when none of the instances of connecting to the selected software container results in a successful allocation to the client; ¶ [0084] In an optional connect to fallback SW container step 49, the container 10o allocator connects to the fallback software container to allocate the fallback software container to the client. This was started in step 43 and has had some time to initialise, whereby any delay experienced by the client is reduced compared to starting a software container at this point.).

Regarding claim 9, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 12, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 13, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 17, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations of “one or more computer processors, one or more computer readable storage media, computer program instructions, the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors, and the computer program instructions including instructions” are taught by Kristiansson in at least ¶ [0104]: “A processor 70 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), application specific integrated circuit etc., capable of executing software instructions 77 stored in a memory 75, which can thus be a computer program product. The processor 70 can be configured to execute the method described with reference to FIGS. 4A-B above.”

Regarding claim 20, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above. 

Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson and Vedurumudi, as applied to claim 1, in further view of Messerli (US PGPUB US 2013/0247034 A1).

Regarding claim 2, Kristiansson teaches further comprising: 
determining, by the one or more processors, that the container workload includes stateful containers (¶ [0003] Software containers are commonly used to implement microservice-based architectures and make sure services can run independently of each other. In contrast to virtual machines, software containers are more lightweight and can instantly be started, similar to standard Unix processes, assuming the server has all images required to start the container. Another advantage is that software containers provide a reliable execution environment allowing developers to develop and test their services locally on their machine and then upload the image to a cloud platform and still be sure the containers behave similarly as running them locally). 

Kristiansson and Vedurumudi do not expressly teach linking, by the one or more processors, a volume to a stateful container; and 
mounting, by the one or more processors, the volume as a local file system on at least the first computing device.

linking, by the one or more processors, a volume to a stateful container (¶ [0165]: The Volume Controller 650 interacts with the Object Store 640 to retrieve a disk volume 656 and place it within an appropriate logical container); and 
mounting, by the one or more processors, the volume as a local file system on at least the first computing device (¶ [0165]: An instruction processing module acting in concert with the instruction processor and hypervisor on the information processing system 240 acts as the volume provider 654, managing, mounting, and unmounting the volume 656).

It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Messerli with the teachings of Kristiansson and Vedurumudi to mount volumes for use by workloads in a P2P environment. The modification would have been motivated by the desire of allowing virtual environment to utilize distributed resources (See at least ¶ [0187]). 

Regarding claim 3, Messerli teaches wherein mounting the volume as a local file system on at least the first computing device further includes: 
retrieving, by the one or more processors, temporary security credentials received in the request from the consumer node to obtain access to the volume (¶ [0102]: authentication of a user is performed through public/private encryption, with keys used to authenticate particular users, or in some cases, particular resources such as particular machines. A user or machine may have multiple keypairs associated with different roles, projects, groups, or permissions. For example, a different key may be needed for general authentication and for project access. In one such embodiment, a user is identified within the system by the possession 
sending, by the one or more processors, the temporary security credentials to at least the first computing device (¶ [0102]: A user's access key needs to be included in a request, and the request must be signed with the secret key); 
receiving, by the one or more processors, a request from at least the first computing device to obtain access to the volume (¶ [0158] The Auth Manager 630 provides services for authenticating and managing user, account, role, project, group, quota, and security group information for the compute service 600. In a first embodiment, every call is necessarily associated with an authenticated and authorized entity within the system, and so is or can be checked before any action is taken. In another embodiment, internal messages are assumed to be authorized, but all messages originating from outside the service are suspect. In this embodiment, the Auth Manager checks the keys provided associated with each call); and 
granting, by the one or more processors, at least the first computing device access to the volume based on validating the temporary security credentials (¶ [0177]: Auth Manager 630 sends back a response to Compute Controller 620 indicating whether the request is allowable at time 708. If the request is allowable, a message is sent to the Compute Manager 670 to instantiate the requested resource at time 710.).

Regarding claim 10, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 11, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 18, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 19, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above. 

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson and Vedurumudi, as applied to claim 1, in further view of Zhang (US PGPUB US 2017/0346833 A1).

Regarding claim 6, Kristiansson nor Vedurumudi expressly teach wherein: 
the consumer node is a master node residing within a centralized network computing environment and at least the first computing device resides outside of the centralized network computing environment.

However, Zhang teaches wherein: 
the consumer node is a master node residing within a centralized network computing environment and at least the first computing device resides outside of the centralized network computing environment (¶ [0032]: a P2P system having a super node as shown below shows a super/master node and a client/first computing device in separate networks).

    PNG
    media_image1.png
    575
    520
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Kristiansson and Vedurumudi to implement load distribution in a P2P network. The modification would have been motivated by the desire of allowing sharing among P2P network and centralized networks.

Regarding claim 7, Zhang wherein: 
the consumer node is a master node residing within a first centralized network computing environment and at least the first computing device resides within a second centralized network computing environment that is inaccessible to the consumer node (¶ [0032]: a P2P system having a super node (super peer) structure as shown in FIG. 1D; Fig. 1D as shown above shows a super/master node in a centralized network and additional centralized networks connected by the supernodes).

Regarding claim 14, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 15, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson and Vedurumudi, as applied to claim 1, in further view of Guan (US PGPUB US 2009/0177772 A1).

Regarding claim 8, Kristiansson and Vedurumudi do not expressly teach wherein: 
the consumer node is a master node residing within a decentralized network computing environment and at least the first computing device resides within a centralized network computing environment that is inaccessible to the consumer node 

However, Guan teaches wherein: 
the consumer node is a master node residing within a decentralized network computing environment and at least the first computing device resides within a centralized network computing environment that is inaccessible to the consumer node (¶ [0057] In a hybrid model of the P2P network, high-layer SNs do not need to be managed by the management node, and the management node is adapted to manage ONs below the layer of SNs. If there is a plurality of management nodes in the same SN, the management nodes support search in each other.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guan with the teachings of Kristiansson and Vedurumudi to utilize hybrid p2p environment. The modification would have been motivated by the desire of eliminating single point of failure.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 2016/0378752 A1) Comparing Data Stores Using Hash Sums on Disparate Parallel Systems. See at least [0048-49].

Certain et al. (US 8,694,400 B1) Managing operational throughput for shared resources. See at least Col. 4, line 59 through Col. 5, line 12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195